Dismissed and Memorandum Opinion filed July 7, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00460-CR
NO. 14-11-00461-CR
____________
 
MICHAEL WARREN PRUITT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District Court

Harris County, Texas
Trial Court Cause Nos. 1231932 &
1231933
 

 
MEMORANDUM
 OPINION
Appellant entered guilty pleas to two charges of robbery
causing bodily injury on March 22, 2010.  The trial court deferred a finding of
guilt in each case and ordered community supervision for five years.  On
October 28, 2010, the State moved to adjudicate appellant’s guilt in both
cases.  Appellant entered pleas of true to the allegations in the motions, in
accordance with the terms of an agreement with the state to recommend his
punishment be set at six years.  He also signed a written waiver of the right
to appeal.  On April 25, 2011, the trial court sentenced appellant to
confinement for six years in the Institutional Division of the Texas Department
of Criminal Justice in each case, with the sentences to be served concurrently. 
Appellant filed a pro se notice of appeal of both convictions.  We dismiss the
appeals. 
The trial court entered a certification of the defendant’s
right to appeal in each case in which the court certified that the defendant
has waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court’s certifications are included in the records on appeal.  See Tex. R. App. P. 25.2(d).  The records support the trial court’s
certifications.  See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b)